Citation Nr: 0949081	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for fatty liver.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to March 
2007.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

The evidence of record shows that the Veteran's current fatty 
liver is related to his active military service.


CONCLUSION OF LAW

Fatty liver was incurred during military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Historically, the Veteran served in the Army from December 
1986 to March 2007.  The Veteran's October 1986 entrance 
examination report is silent for any complaints, findings, or 
diagnoses of fatty liver or any other liver disease.

A May 2006 service treatment record noted elevated serum 
enzyme levels and an assessment of fatty liver was given.  
Subsequent service treatment reports in June 2006 and in 
October 2006 concluded with assessments of fatty liver and 
pancreas, with normal liver function tests.

The Veteran's November 2006 retirement examination report 
noted the Veteran's history of fatty liver and pancreas and 
that he was treated with a medication for high cholesterol.  
In preparing for his separation from military service, the 
Veteran filed a claim in November 2006 seeking entitlement to 
service connection for a fatty liver.

Following his discharge from military service, the Veteran 
underwent a VA examination in March 2008.  After reviewing 
the Veteran's claims file, the VA examiner noted the onset of 
the Veteran's liver problem in November 2005, at which time a 
finding of fatty liver was made based on blood work.  The 
report also noted that ultrasound testing of liver revealed 
fatty liver and pancreas.  Since then, the report noted that 
the condition had improved, that his current liver enzymes 
were no longer elevated, and that no current symptoms 
existed.  Nevertheless, the report concluded with a diagnosis 
of fatty liver, and that this condition caused significant 
effects on usual occupational activities.  Specifically, the 
Veteran reported that he declined jobs involving potential 
exposure to chemicals to avoid further damage to liver even 
though such jobs were much higher-paying than his current 
job.

After reviewing the evidence of record, the Board finds that 
the Veteran's current fatty liver can not be reasonably 
disassociated from his military service.  The Veteran's 
service treatment records revealed multiple assessments of 
fatty liver.  Moreover, despite the April 2008 VA 
examination's finding that there were no current symptoms, 
the report clearly indicated a diagnosis of fatty liver.  A 
fatty liver, also called "hepatic steatosis", is "yellow 
discoloration of the liver due to fatty degeneration of 
parenchymal cells".  See Stedman's Medical Dictionary, p. 
1583, 27th Edition (2000).  The medical evidence of record 
shows that the Veteran had fatty liver both during and very 
soon after his discharge from service.  Thus, continuity of 
symptomatology of this condition is also established in this 
case.

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has fatty liver 
which was incurred during his active military service.  
Accordingly, service connection for fatty liver is warranted.


ORDER

Service connection for fatty liver is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


